Citation Nr: 0023082	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-01 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana in January and September of 1998.


FINDINGS OF FACT

1.  There is no medical evidence of record establishing a 
nexus between a current lumbar spine disorder and service.

2.  There is medical evidence of record showing a current 
diagnosis of PTSD based on an in-service history reported by 
the veteran.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
lumbar spine disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Lumbar Spine Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Under 38 U.S.C.A. § 1111 (West 1991), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
"clear and unmistakable" evidence that such a disability 
existed prior to service and was not aggravated by service.  
See also 38 C.F.R. § 3.304(b) (1999); Monroe v. Brown, 4 Vet. 
App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 
322 (1991).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  In deciding a claim based on 
aggravation, after having determined the presence of a 
preexisting condition, the Board must first determine whether 
there has been any measured worsening of the disability 
during service and then whether this constitutes an increase 
in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  In 
this regard, temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying disability, as 
contrasted to symptoms, has worsened.  See Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

The initial question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  The nexus requirement may be satisfied by 
evidence showing that a chronic disease subject to 
presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

The report of the veteran's December 1965 service induction 
examination indicates that he had dorsolumbar scoliosis, less 
than one inch to the left.  On one occasion during service, 
in October 1967, he was treated for lower back pain shooting 
up to his head, and the impression was mild right lumbar 
scoliosis with muscle spasm.  However, his February 1969 
discharge examination report is entirely negative for any 
spinal abnormalities.  

Following service, in November 1973, the veteran was treated 
for unspecified pain and muscle spasm by a private physician.  
He was subsequently treated for back pain in September 1991.  
In April 1992, he underwent a microsurgical diskectomy for a 
right L3-L4 herniated disc.  X-rays taken in conjunction with 
his August 1997 examination revealed that the lowest lumbar 
vertebra was "transitional" and that degenerative disc 
space changes at the L3-L4 level were present.  However, 
aside from a notation of the veteran's self-report of a back 
injury in 1967, the report of this examination contains no 
commentary regarding the etiology of the veteran's 
disability.

In this case, the veteran's December 1965 induction 
examination report clearly indicates that his dorsolumbar 
scoliosis preexisted service; as such, the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 1991) is not for 
application.  There is no medical evidence of record showing 
that this particular back disability underwent a worsening in 
service, despite the episode of back pain in service that 
occurred well before the veteran's discharge.  See Crowe, 7 
Vet. App. at 247-48.  As for the veteran's present 
degenerative disc disease of the lumbar spine, the Board 
notes that there is no medical evidence of record 
establishing a nexus between this disability and service; 
there is also no evidence of record establishing that the 
veteran had arthritis of the lumbar spine within one year of 
his discharge from service.

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as indicated in the testimony 
from his March 1999 VA hearing.  The Board has considered the 
veteran's contention that his in-services experiences led to 
the current severity of his lumbar spine disorder.  However, 
the veteran has not been shown to possess the medical 
expertise necessary to render a diagnosis or to establish a 
nexus or link between a currently diagnosed disorder and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner and unenhanced by any additional medical 
commentary from that examiner does not constitute competent 
medical evidence); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a lay account of a physician's statement, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence").  Therefore, the lay contentions of record, 
alone, do not provide a sufficient basis upon which to find 
this claim to be well grounded.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claim for service connection for a 
lumbar spine disorder, this claim must be denied as not well 
grounded.  Since the veteran's claim for service connection 
is not well grounded, the VA has no further duty to assist 
the veteran in developing the record to support his claim.  
See Epps v. Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) 
("there is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' claim"). 

The Board recognizes that the RO denied the veteran's claim 
on its merits in the appealed January 1998 rating decision 
but continued the denial in the December 1998 statement of 
the case on the basis that the claim was not well grounded.  
Regardless of the basis of the RO's denial, however, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that no prejudice to the veteran results in cases 
where the RO denies a claim for service connection on the 
merits and does not include an analysis of whether the 
veteran's claim is well grounded, and the Board denies the 
same claim as not well grounded.  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to well ground 
the veteran's claim.  As such, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the veteran of the evidence required to complete his 
application.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).

II.  PTSD

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  In other words, the Board finds that this claim is 
plausible and capable of substantiation.  The Board has based 
this initial finding on a February 1998 report from Kevin C. 
Mooney, Ph.D., who rendered a diagnosis of PTSD predicated on 
the veteran's reported stressful experiences in Vietnam. 
However, for reasons detailed below, the Board will not 
render a decision on the merits of this claim at the present 
time.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a lumbar spine disorder is denied.

The claim of entitlement to service connection for PTSD is 
found to be well grounded.



REMAND

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service, as 
noted above.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  However, VA regulations reflect that 
symptoms attributable to PTSD are often not manifested in 
service.  Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (1999); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

In this case, the veteran's claimed stressors, as indicated 
in a September 1997 statement, include the death of 
"L.Cpl.(?) Morales" during the TET offensive in, 
approximately, February 1969 and exposure to heavy rocket and 
mortar fire from Red Beach Force Logistics Support Group 
Alpha to Camp Brooks (approximately 20-25 miles north of Da 
Nang) "on Ho Chi Men's birthday in 1967."  The veteran has 
also submitted photocopies of letters he wrote to his family 
during his tour of duty in the Republic of Vietnam, which 
contain details of the alleged mortar attacks.  To date, 
however, the RO has not requested that the United States 
Armed Services Center for Research of Unit Records (Unit 
Records Center) attempt to verify any of these alleged 
stressors.

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request that he provide specific details 
as to all stressful incidents in service 
that might be causally related to his 
current PTSD.  The veteran should be 
requested to provide, if possible, 
specific names of persons involved, 
places of the events, dates of the 
events, and any other relevant 
information.  He should also be requested 
to submit, if possible, affidavits from 
individuals with contemporaneous 
knowledge of the in-service events that 
he has described.  

2.  The RO should then review the claims 
file and make a list of all stressors 
alleged by the veteran.  The RO should 
send this list and copies of any 
supporting documents, including military 
records and the veteran's aforementioned 
in-service letters, to the Unit Records 
Center, which should be requested to make 
efforts to verify the specific in-service 
events described by the veteran.  The 
Unit Records Center should also be 
requested to obtain all supporting 
documentation pertaining to the veteran's 
military unit.  Results of the Unit 
Records Center's inquiries should be sent 
to the RO when available.

3.  The RO should then complete a report 
of the in-service events described by the 
veteran which were verified by the Unit 
Records Center.  If no such events are 
verified by the Unit Records Center, the 
RO should skip paragraph 4 and proceed to 
paragraph 5.  If at least one event is 
verified by the Unit Records Center, such 
event(s) should be detailed in the 
report, and the RO should proceed to 
paragraph 4.

4.  Then, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any current psychiatric 
disorder, including PTSD.  The examiner 
should be furnished with the veteran's 
claims file and requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary should be accomplished.  
In the examination report, the examiner 
should provide diagnoses for all 
psychiatric disorders noted upon 
examination.  If PTSD is among the 
diagnoses noted, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the 
incurrence of this disorder is related to 
a verified in-service stressor.  All 
opinions and conclusions expressed must 
be supported by a fully detailed 
rationale in a typewritten report.

5.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the 
determination of this claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

The purpose of this REMAND is to obtain additional 
information, and the Board intimates no opinion, either 
factual or legal, as to the ultimate outcome warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required on the part of the veteran until he is so 
notified by the RO.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals


 



